DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 11/21/2021, in which claims 1, 9, and 16 have been amended. Thus, claims 1-4, 7-12, and 15-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-12, and 15-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing data without significantly more. 
Examiner has identified claim 9 as the claim that represents the claimed invention presented in independent claims 1, 9, and 16.
Claim 9 is directed to an apparatus which is one of the statutory categories of invention (Step 1: YES).
Claim 9 is directed to an apparatus implementing a blockchain, the apparatus comprising: a processor, which perform a series of steps, e.g., storing a data file via the blockchain, the data file comprising a plurality of fields storing a plurality of values associated with a user; receiving a new event associated with the user which comprises a change to the data file by a first entity; identifying a value of a first field in the data file to be updated based on the change in the data file and commit the updated value of the first field to the blockchain; smart contract running within a virtual execution environment of the blockchain, to trigger a notification based on the committed updated value of the first field in the data file; identifying, via the smart contract running within the virtual execution environment of the blockchain, one or more identifiers of one or more other entities that are linked to the data file from a separate field within the data file; and transmitting, via the smart contract running within the virtual execution environment of the blockchain, the notification which includes the updated value of the first field in the data file over a computer network to the one or more other entities. These series of steps describe the abstract idea of managing data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions (business relations). The apparatus limitations, e.g., processor, blockchain, virtual execution environment, smart contract, and computer network do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 9 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor, blockchain, virtual execution environment, smart contract, and computer network are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations Step 2A-Prong 2: NO).
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, blockchain, virtual execution environment, smart contract, and computer network limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 9 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 16; and hence claims 1 and 16 are rejected on similar grounds as claim 9.
Dependent claims 2-4, 7-8, 10-12, 15, and 17-20 have further defined the abstract idea that is present in their respective independent claims 1, 9, and 16; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The dependent claims 2-4, 7-8, 10-12, 15, and 17-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4, 7-8, 10-12, 15, and 17-20 are directed to an abstract idea. Thus, claims 1- 4, 7-12, and 15-20 are not patent-eligible.

Response to Arguments 
With respect to claims 1 and 3-21, the 35 U.S.C. 112(b) rejection is withdrawn in view of Applicant’s arguments/remarks made in the amendment filed on 11/21/2021.
Applicant's arguments filed and dated on 11/21/2021 have been fully considered, but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-4, 7-12, and 15-20 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-4, 7-12, and 15-20.
Applicant argues that the “the Office’s assertion is incorrect. Furthermore, none of these steps are mathematical concepts or methods of organizing human activity. Thus, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract.” 
Examiner respectfully disagrees. Under Step 2A, Prong 1, Examiner respectfully notes that “enabling a smart contract on a blockchain network to write data to a blockchain (chain of blocks) and automatically triggering notifications based on the written updates to entities via a computer network” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that the “Applicant’s numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant’s claims allow for a real-world benefit through computing systems.” 
Examiner respectfully disagrees. Under Step 2A, Prong 2, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Storing, receiving, identifying, determining, triggering, and transmitting data simply amount to the abstract idea of managing data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of managing data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a commercial interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Applicant argues that “while applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.”
Examiner respectfully disagrees. Under Step 2B, Examiner respectfully notes that all of Applicant's arguments and notes has been reviewed, and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Furthermore, With respect to Applicant's arguments regarding analysis under Step 2B of Alice, Examiner notes that the steps for storing a data file, receiving a new event associated with the user, identifying a value of a first field in the data file to be updated, triggering a notification, identifying one or more identifiers, and transmitting the notification  are implemented with the use of general purpose computer (as supported by specification in [0002], [0007], [0030-37], [0040]) and thus these computer functions are routine, well-understood, and conventional when claimed in a merely generic manner. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-4, 7-12, and 15-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693